Citation Nr: 1025202	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-16 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 
C.F.R. § 1114 based on the need for the regular aid and 
attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, that denied entitlement to special monthly compensation 
benefits due to the need for regular aid and attendance. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come to the Board claiming that the RO erred 
when it failed to grant his benefits pursuant to 38 C.F.R. § 1114 
based on the need for aid and attendance.  

A review of the appellant's claims folder indicates that he has 
been service-connected for posttraumatic stress disorder (PTSD), 
glaucoma of the left eye, and a para-macular scar of the right 
eye.  The psychiatric disorder has been assigned a 100 percent 
disability rating and the eye disabilities have been awarded a 70 
percent rating.  It has been determined that he is entitled to 
special monthly compensation at the K-1 level based on the loss 
of use of one eye having only light perception and the S-1 level 
based on PTSD rated as 100 percent disabling and additional 
disability rated at 70 percent.  

Under the pertinent criteria, the law provides that special 
monthly compensation is payable if the veteran, as the result of 
service-connected disability, has suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, or is 
blind in both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350 (2009).  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a) (2009).

Determinations as to the need for aid and attendance are factual 
in nature and must be based upon the actual requirements for 
personal assistance from others.  In making such determinations, 
consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or 
undress him or herself or to keep him or 
herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without 
assistance;

(3)  Inability of the claimant to feed him 
or herself through loss of coordination of 
upper extremities or through extreme 
weakness;

(4)  Inability to attend to the wants of 
nature; or

(5)  Incapacity, either physical or mental, 
that requires care or assistance on a 
regular basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.

It is not required however that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole, and the need for aid and attendance must be 
regular, not that there be a constant need.  38 C.F.R. § 3.352(a) 
(2009).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes a 
condition that through its essential character actually requires 
that an individual remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day to promote 
convalescence or cure will not suffice.  Id.

In this instance, the appellant, though his wife, has, since the 
original rating action was issued, submitted a number of VA 
ophthalmological records that insinuate that his eye disability 
has become more severe.  More specifically, they possibly 
indicate that the appellant has essentially lost the vision of 
both of his eyes.  However, the medical records submitted fail to 
provide any comments or statements from the health care providers 
that would allow for the Board to make a determination as to 
whether the appellant has indeed lost his sight in both eyes.  

Because the use or lack of use of the eyes is a key factor in 
determining whether the appellant may be assigned special monthly 
compensation pursuant to 38 C.F.R. § 1114(l) and since it is 
unclear from the evidence now before the Board what type of sight 
the appellant now has, the Board believes that the claim should 
be returned to the AMC/RO so that an eye examination may be 
accomplished.  38 C.F.R. § 4.2 (2008) (". . . if the 
[examination] report does not contain sufficient detail, it is 
incumbent on the rating board to return the report as inadequate 
for rating purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 
594.  

In addition, it is noted that the veteran receives medical care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from January 2008 to the present.

In addition, the Veteran submitted documentation showing that he 
is in receipt of Social Security disability benefits and states 
that it is due to his eyes.  Those records should also be 
obtained on remand.  

Thus, the case is REMANDED to the AMC/RO for the following 
development:

1.  The RO/AMC should associate with the 
claims folder VA medical records pertaining 
to the Veteran that date from January 2008.  

2.  The RO/AMC should obtain from the 
Social Security Administration the 
decision(s) and medical records relevant to 
the Veteran to include any documentation 
pertaining to reevaluations of his 
condition(s).  

3.  The RO/AMC should schedule the 
appellant for an ophthalmology examination.  
The entire claims file must be made 
available to the examiner designated to 
examine the appellant, and the examination 
report should reflect review of the claims 
folder.  All appropriate tests and studies 
should be accomplished, including tests of 
the appellant's field of vision (which must 
be interpreted), and of visual acuity with 
respect to corrected and uncorrected 
vision.  All clinical findings should be 
reported in detail.  

The examiner should render specific 
findings as to the extent to which the 
appellant experiences impairment of visual 
acuity or field loss.  Again the field of 
vision testing results must be interpreted 
in the examination report.  The examiner 
should further discuss whether there has 
been a decrease in the appellant's 
bilateral vision since January 2007 and 
he/she should discuss any effects of vision 
loss has on the appellant's ability to 
function.  A complete rationale for any 
opinion expressed should be included in the 
examination report.  

4.  The RO/AMC should schedule the 
appellant for an appropriate VA examination 
to determine his need for special monthly 
compensation based on the need for regular 
aid and attendance.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder and it 
should be indicated in the report that the 
claims folder was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The purpose of the examination is to 
determine whether the appellant is in need 
of regular aid and attendance due to his 
service connected disabilities.  The 
examiner should opine as to the effect of 
the Veteran's service-connected PTSD and 
disabilities of the eyes on his ability to 
perform activities of daily living.

Specifically, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does he 
require frequent adjustment of any special 
prosthetic or orthopedic appliances that 
cannot be done without aid?  Is he unable 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness, or unable to 
attend to the wants of nature?  Does he 
have incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily environment?  
Does he have any disability that requires 
that he remain in bed?  If the examiner 
responds in the affirmative to any of the 
above questions, the examiner should 
specify whether the service-connected 
disability(ies) solely resulted in the 
affirmative response.  

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention is 
directed to the reports of examination.  If 
the requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



